

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 18

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mr. Talent (for himself,

			 Mr. Lugar, Mr.

			 Wyden, Mr. Frist,

			 Mrs. Dole, Mr.

			 Dodd, Ms. Mikulski,

			 Mr. Levin, Mr.

			 Lautenberg, Mr. Alexander,

			 Mr. Voinovich, Mr. Coleman, and Mr.

			 Hagel) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Commemorating the 60th anniversary of the

		  liberation of the Auschwitz extermination camp in Poland.

	

	

		

			Whereas on January 27, 1945,

			 the Auschwitz extermination camp in Poland was liberated by Allied Forces

			 during World War II after almost 5 years of murder, rape, and torture;

		

			Whereas more than 1,000,000

			 innocent civilians were murdered at the Auschwitz extermination camp;

		

			Whereas the Auschwitz

			 extermination camp symbolizes the brutality of the Holocaust;

		

			Whereas Americans must never

			 forget the terrible crimes against humanity committed at the Auschwitz

			 extermination camp and must educate future generations to promote understanding

			 of the dangers of intolerance in order to prevent similar injustices from

			 happening again; and

		

			Whereas commemoration of the

			 liberation of the Auschwitz extermination camp will instill in all Americans a

			 greater awareness of the Holocaust: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				commemorates January 27,

			 2005, as the 60th anniversary of the liberation of the Auschwitz extermination

			 camp by Allied Forces during World War II; and

			

				(2)

				calls on all Americans to

			 remember the more than 1,000,000 innocent victims murdered at the Auschwitz

			 extermination camp as part of the Holocaust.

			

